Exhibit 10.2

VERTEX PHARMACEUTICALS INCORPORATED
2006 STOCK AND OPTION PLAN

Form of Stock Option Grant

This Agreement sets forth the terms and conditions of an Option granted pursuant
to the provisions of the 2006 Stock and Option Plan (the “Plan”) of Vertex
Pharmaceuticals Incorporated (the “Company”) to the Participant whose name
appears below, covering the number of Shares of Common Stock of the Company set
forth below, pursuant to the provisions of the Plan and on the following express
terms and conditions. Capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the Plan.

1.             Name and address of Participant to whom this Option is granted:

[name and address]

2.             Number of Shares of Common Stock subject to this Option:

[        ] Shares

3.             Purchase price of Shares subject to this Option:

[        ] per Share

4.             Date of grant of this Option:

[        ]

5.             Expiration date of this Option:

[        ], subject to earlier termination in the event of any Termination of
Service of the Participant or otherwise in accordance with the provisions of the
Plan. This Option may not be exercised later than three (3) months after the
Participant’s termination of employment with the Company and its Affiliates
except as provided in the Plan in the event of death of the Participant.

6.             Vesting.

6.1          Vesting Schedule. This Option shall vest and become exercisable, so
long as the Participant continues to serve as an Employee, Non-Employee
Director, consulant or advisor of the Company or an Affiliate, in sixteen (16)
equal quarterly installments, with the first such installment vesting three
(3) months after the date of grant and subsequent installments vesting every
three months thereafter until fully vested, except as otherwise provided in
paragraphs 6.2 and 6.3 below.

6.2          Absence. This Option shall not vest during any period of long-term
disability or personal leave of absence of the Participant from the Company or
an Affiliate (as determined under applicable Company policies). If the
Participant resumes employment with the Company after a personal leave of
absence or long-term disability in accordance with applicable Company policies,
vesting shall resume upon the resumption of eligibility, and the Option will
continue vesting at the rate provided in paragraph 6.1 above until the Option is
fully exercisable.


--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no event shall the term of the Option be
extended beyond the date set forth in Section 5 above.

6.3          Death of the Participant. In the event of the death of the
Participant while serving as an Employee, Non-Employee Director, consultant or
advisor of the Company or an Affiliate, the vesting of those installments of
this Option that would otherwise vest during the one-year period following the
date of death shall be accelerated, and the Option shall be exercisable as to
such installments, together with any previously vested but unexercised portion
of the Option, effective as of the date of death for the period set forth in the
Plan.

7.            [Option type]. This Option is [NOT] designated as an incentive
stock option within the meaning of Section 422(b) of the Internal Revenue Code
of 1986.

8.             Plan. The Participant hereby acknowledges receipt of a copy of
the Plan as presently in effect. The text and all of the terms and provisions of
the Plan are incorporated herein by reference, and this Agreement is subject to
these terms and provisions in all respects.

9.             Exercise. The Participant may exercise this Option in the manner
set forth in Section 9 of the Plan.

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------